Citation Nr: 0423640	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  01-06 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
encephalopathy with headaches, currently evaluated as 30 
percent disabling.

2.  Entitlement to service connection for status post 
myocardial infarction, to include as secondary to the 
veteran's service-connected post-traumatic encephalopathy.

3.  Entitlement to service connection for residuals of an 
appendectomy.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama in March 2001 and April 2002.

In a May 2003 decision, the Board denied the veteran's 
claims.  Subsequently, in a March 2004 joint motion, the 
veteran and the Secretary of Veterans Affairs (Secretary) 
argued that the May 2003 Board decision should be vacated and 
that the case should be remanded to the Board for further 
development.  The United States Court of Appeals for Veterans 
Claims (Court) granted this joint motion for remand in April 
2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board, in its May 2003 decision, cited to a 
July 2001 letter and multiple rating decisions and Statements 
of the Case in support of its conclusion that VCAA's duties 
had been fulfilled.  In the joint motion, however, the 
veteran and the Secretary argued that these issuances had 
been insufficient to fulfill VA's duty to notify the veteran 
of the evidence necessary to substantiate his claims, 
particularly as the RO had not notified him of exactly which 
portion of that evidence (if any) was to be provided by him 
and which portion VA would attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the joint motion, the veteran and the Secretary further 
noted that the Board erred in denying the claim for service 
connection for an appendectomy without having first obtained 
an advisory medical opinion, given that the claims file 
includes a favorable August 2001 opinion from John C. 
Wessner, M.D.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Accordingly, a VA gastrointestinal examination, with 
an etiology opinion, is needed.

The Board also notes that the veteran's service-connected 
encephalopathy with headaches has not been addressed upon 
examination since August 2000, approximately four years ago.  
This examination is too old for evaluation purposes, and a 
new examination should be conducted.

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  Then, the veteran should be afforded 
a VA gastrointestinal examination to 
determine the nature and etiology of his 
current residuals of an appendectomy.  
The examiner is requested to review the 
entire claims file in conjunction with 
the examination.  The examiner must 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
veteran's current residuals of an 
appendectomy are etiologically related to 
service.  The examiner should, as 
appropriate, make reference to the August 
2001 opinion of Dr. Wessner.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.  

3.  The veteran should also be afforded a 
VA neurological examination to determine 
the current symptoms and severity of his 
service-connected encephalopathy with 
headaches.  The examiner is requested to 
review the entire claims file in 
conjunction with the examination.  The 
examiner must describe all current 
symptoms and comment on the frequency and 
degree of the veteran's current 
headaches.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.  

4.  Then, the issues of entitlement to an 
increased evaluation for post-traumatic 
encephalopathy with headaches; 
entitlement to service connection for 
status post myocardial infarction, to 
include as secondary to the veteran's 
service-connected post-traumatic 
encephalopathy; entitlement to service 
connection for residuals of an 
appendectomy; and whether new and 
material evidence has been submitted to 
reopen a claim for service connection for 
a low back disorder should be 
readjudicated.  If the determination of 
one or more of these claims remains less 
than fully favorable to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case (with the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003) 
included) and be afforded a reasonable 
period of time in which to respond before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




